Taxis, P. J.,
— . . . A question for determination is presented as to whether in paying the remainder tax on the trust estate the tax should be assessed at the rate of two percent on funds expended for the funeral expenses of the widow-life tenant or whether the tax on such funeral expenses should be paid at the rate of 15 percent, being the rate attributable to the remainder interests passing under the provisions of the will.
By his will decedent provided that his entire estate be placed in trust “for the benefit of my beloved wife Florence B. Hampton for life; she to receive the income and enough of the principal for a comfortable maintenance . . .”
The account shows that the trustee paid the widow-life tenant’s funeral expenses out of the trust, corpus. The remainder interests are strangers to the blood *762and were notified of such payment by the trustee but have not seen fit to make a claim for reimbursement at audit. I find such payment by the trustee to be proper and it is herewith approved and to be taxed at the rate of two percent. See A. L. I. Restatement of the Law of Trusts §128 (e) ; Swinson Estate, 167 Pa. Superior Ct. 293 .. .